Exhibit 10.50

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement is made effective as of January 1,
2006, by and among Callaway Golf Company, a Delaware corporation (“Callaway
Golf”), Union Bank of California, N.A., a California trust company (“Union
Bank”) and Arrowhead Trust Incorporated, a California trust company
(“Arrowhead”).

 

Background

 

A. On or about July 14, 1995, Callaway Golf and Sanwa Bank California (“Sanwa”)
entered into that certain Trust Agreement (as amended, the “Trust Agreement”)
establishing the Callaway Golf Company Grantor Stock Trust.

 

B. On or about December 29, 1995, pursuant to a Stock Purchase Agreement dated
December 21, 1995, Sanwa, as trustee under the Trust Agreement, executed and
delivered to Callaway Golf a Non-Recourse Promissory Note dated December 29,
1995, made payable to Callaway Golf in the original principal amount of
$26,262,600 (the “Second Promissory Note”), and in exchange therefor purchased
1,300,000 shares of Callaway Golf Common Stock, as evidenced by Stock
Certificate No. NY 17213 (the “Second Stock Certificate).

 

C. On or about April 21, 2000, Sanwa sold to Arrowhead a portion of it’s trust
business, including its rights and obligations with respect to the Second
Promissory Note, the shares of Callaway Golf Common Stock represented by the
Second Stock Certificate, the Trust Agreement and the trust fund under the Trust
Agreement (“Trust Fund”).

 

D. On or about July 10, 2001, pursuant to a Stock Purchase Agreement dated
July 5, 2001, Arrowhead, as trustee under the Trust Agreement, executed and
delivered to Callaway Golf a Non-Recourse Promissory Note dated July 10, 2001,
made payable to Callaway Golf in the original principal amount of $90,281,862.51
(the “Third Promissory Note”), and in exchange therefor purchased 5,837,441
shares of Callaway Golf Common Stock.

 

E. Arrowhead has notified the Company that it is exiting the trust business and
desires to resign as trustee under the Trust Agreement.

 

F. The Company has selected Union Bank as the successor trustee under the Trust
Agreement.

 

G. The parties hereto desire to enter into this Assignment and Assumption
Agreement to transfer Arrowhead’s rights and obligations as trustee under the
Trust Agreement to Union Bank.



--------------------------------------------------------------------------------

Agreement

 

1. Assignment. Arrowhead does hereby assign, transfer and convey to Union Bank
all of its right, title and interest in and to (i) the Trust Agreement, (ii) the
Second Promissory Note and the Third Promissory Note, (iii) the shares
represented by the Second Stock Certificate and the Third Stock Certificate,
(iv) the Trust Fund, including all amounts held in the Trust Fund, (v) all
reports, documents and other records relating in any manner whatsoever to the
Trust Agreement or the Trust Fund and (vi) any other rights, agreements or
instruments relating to any of the items referred to in items (i) through (v) of
this sentence (collectively, the “Assigned Document and Assets”).

 

2. Assumption. Union Bank does hereby accept the assignment set forth in
Section 1 and does hereby agree as successor Trustee (as such term is used in
the Trust Agreement) to pay, perform and discharge when due all of Arrowhead’s
obligations under the Assigned Documents and Assets, including any obligation
arising prior to the date hereof which has not been paid, performed or
discharged prior to the effectiveness of this Assignment and Assumption
Agreement.

 

3. Consent. Callaway Golf does hereby consent to the assignment and assumption
of the Assigned Documents and Assets as set forth above in Section 1 and
Section 2.

 

4. Further Assurances. Arrowhead and Union Bank agree to execute and deliver
such other agreements, documents and instruments as Callaway Golf may reasonably
request to further effect the transfer from Arrowhead to Union Bank of all
rights and obligations being assigned and assumed hereunder and all other
related rights and obligations.

 

5. Notice. The address to where notice may be given to Union Bank under any of
the Assigned Documents and Assets, including but not limited to, any notice
provisions thereunder, shall be as follows:

 

Pamela Uyehara, Vice President

Union Bank of California, N.A.

530 B Street

San Diego, CA 92101

 

6. Settlement of Accounts. Arrowhead Agrees to provide by January 1, 2006, or
such later date as Arrowhead and Callaway Golf shall mutually agree, the written
account statement required by Section 10.2 of the Trust Agreement.

 

7. Counterparts. This Assignment and Assumption Agreement may be executed in one
or more counterparts all of which taken together shall constitute one and the
same instrument.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Assignment and Assumption
Agreement as of the date first set forth above.

 

Arrowhead Trust Incorporated:

By:   

   

Print Name: Charles Paolino

Print Title: Vice President

Union Bank of California, N.A.:

By:   

   

Print Name: Pamela Uyehara

Print Title: Vice President

Callaway Golf Company:

By:   

   

Print Name: Bradley J. Holiday

Print Title: Senior Executive Vice President

                  and Chief Financial Officer